Citation Nr: 0404093	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability as secondary to service-connected residuals of 
burns of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran maintains that he has depression and anxiety as a 
result of the service-connected residuals of burns of the 
hands.  He asserts that each time he uses his hands he is 
reminded of the accident in which his hands were severely 
burned.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.  While the veteran 
was issued a VCAA notice letter in March 2001, this letter 
did not address his claim of service connection as secondary 
to service-connected disability.  Rather, it outlined general 
information necessary to substantiate a claim for service 
connection on a direct incurrence basis.  

The veteran was provided a VA psychiatric examination in 
October 2002.  The examiner noted a history of treatment of 
the veteran at the John Cochran VA medical center mental 
health clinic from 1999 to September 2001, and continuing 
treatment by his primary care provider.  The record does not 
contain mental health clinic treatment reports dated since 
March 2000, nor recent treatment reports from his primary 
care provider.  Such would be useful in adjudicating the 
issue on appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the veteran's claim for 
secondary service connection in 
accordance with the decision of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him, including for 
psychiatric disability, since March 2000.  
The veteran should be specifically 
requested to provide information 
concerning his treatment by Dr. Carmelito 
Caronongan.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.  
This should include requesting all of the 
veteran's treatment records from the 
Marion, Illinois VA Medical Center, 
including from the mental health clinic, 
dated from March 2000 to present.

3.  Upon completion of the above 
requested development, and any other 
necessary development to include 
obtaining a clinical nexus/aggravation 
opinion based on review of all evidence 
of record if warranted, the RO should 
readjudicate the veteran's claim.  The RO 
must consider whether the veteran has 
psychiatric disability that is caused by, 
or aggravated by, the veteran's service-
connected residuals of burns to the 
hands.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




